Exhibit 10.2

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
December 3, 2010 by and among EXCEL TRUST, L.P. (the “Borrower”), EXCEL TRUST,
INC. (the “Parent”), each of the Lenders party hereto (each a “Consenting
Lender”), and WELLS FARGO BANK, as Administrative Agent (the “Administrative
Agent”).

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Credit Agreement dated as
of July 8, 2010, as amended by that certain First Amendment to Credit Agreement
dated as of September 8, 2010 (as may be further amended, supplemented, restated
or otherwise modified from time to time, and as in effect immediately prior to
the date hereof, the “Credit Agreement”); and

WHEREAS, the Borrower, the Parent, the Lenders, and the Administrative Agent
desire to amend the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a) The Credit Agreement is hereby amended by inserting the following new
definitions into Section 1.1:

“Follow-On Offering” means either one or more Equity Issuances of the Parent’s
Equity Interests (either common stock or Preferred Stock) that, in the
aggregate, result in gross proceeds of not less than (a) if the Borrower or one
of its Subsidiaries acquires the Gilroy Crossing shopping center located in
Gilroy, California (“Gilroy Crossing”) by December 31, 2011, $125,000,000 or
(b) if the Borrower or one of its Subsidiaries does not acquire Gilroy Crossing
by December 31, 2011, $75,000,000.

“Follow-On Offering Event” means the earlier to occur (A) the Follow-On Offering
and (B) December 31, 2011.

“Second Amendment Date” means December 3, 2010.

(b) The Credit Agreement is hereby further amended by restating the definitions
of “Applicable Margin” “Capitalization Rate” and “Maximum Loan Availability” set
forth in Section 1.1 in their entireties as follows:

“ ‘Applicable Margin’ means the percentage rate set forth below corresponding to
the ratio of Total Liabilities to Total Asset Value as determined in accordance
with Section 10.1.(b):

 

Level

 

Ratio of Total

Liabilities to Total

Asset Value

  

Applicable Margin

for LIBOR Loans

and Base Rate Loans

 

1

  Less than or equal to 0.40 to 1.00      2.75 % 

2

  Greater than 0.40 to 1.00 but less than or equal to 0.450 to 1.00      3.25 % 

3

  Greater than 0.450 to 1.00 but less than or equal to 0.50 to 1.00      3.50 % 

4

  Greater than 0.50 to 1.00 but less than or equal to 0.550 to 1.00      3.75 % 

5

  Greater than 0.550 to 1.00      4.00 % 



--------------------------------------------------------------------------------

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the range which the ratio of Total Liabilities to
Total Asset Value as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 9.3. then falls in the table set
forth above (each a “Level”). Any adjustment to the Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3. If the Borrower fails
to deliver a Compliance Certificate pursuant to Section 9.3., the Applicable
Margin shall equal the percentage corresponding to Level 5 until the first day
of the calendar month immediately following the month that the required
Compliance Certificate is delivered. Notwithstanding the foregoing, for the
period from the Effective Date through but excluding the date on which the
Administrative Agent first determines the Applicable Margin for Loans as set
forth above, the Applicable Margin shall be determined based on Level 1.
Thereafter, such Applicable Margin shall be adjusted from time to time as set
forth in this definition. The provisions of this definition shall be subject to
Section 2.4.(c).”

“ ‘Capitalization Rate’ means: (a) 8.25% until the Follow-On Offering Event;
(b) 8.75% on and at all times thereafter; or (c) such higher percentage to which
the Capitalization Rate may be increased pursuant to Section 2.12.”

“ ‘Maximum Loan Availability’ means, at any time, the least of:

(a) the aggregate amount of the Revolving Commitments at such time;

(b) (x) until the Follow-On Offering Event, 60% of the Borrowing Base Value of
all Borrowing Base Properties at such time, and (y) on, and at all times
thereafter, 55% of the Borrowing Base Value of all Borrowing Base Properties at
such time; and

 

- 2 -



--------------------------------------------------------------------------------

(c) an amount equal to (i) the Borrowing Base NOI of all Borrowing Base
Properties at such time (provided, that, to the extent the aggregate amount of
rents attributable to leases of Borrowing Base Properties of a single tenant or
a single group of affiliated tenants that are included in the calculation of
Borrowing Base NOI would exceed 10% of Borrowing Base NOI, such excess shall be
excluded for purposes of this clause (i)) divided by (ii)(A) the Applicable
Mortgage Constant times (B) 1.50.”

(c) The Credit Agreement is hereby further amended by deleting the defined term
“Liquidity Trigger Event” in its entirety from Section 1.1.

(d) The Credit Agreement is hereby further amended by deleting the reference to
Section 6.1(a)(xiii) found in Section 4.2(a), and replacing it with a reference
to Section 6.1(a)(xii).

(e) The Credit Agreement is hereby further amended by deleting Section 9.4(v) in
its entirety and replacing it with the following:

“(v) [Intentionally Deleted]; and”

(f) The Credit Agreement is hereby further amended by deleting Sections 10.1(b),
(c) and (e), respectively, in their entireties and replacing them with the
following:

“(b) Ratio of Total Liabilities to Total Asset Value. The Parent shall not
permit the ratio of (i) Total Liabilities to (ii) Total Asset Value to exceed:
(x) 0.60 to 1.00 at any time until the Follow-On Offering Event; and (y) 0.550
to 1.00 on, and at any time thereafter.”

“(c) Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit the
ratio of (x) Adjusted EBITDA for any fiscal quarter to (y) Fixed Charges of the
Parent and its Subsidiaries determined on a consolidated basis for such fiscal
quarter, to be less than: (x) 1.50 to 1.00 as of the end of each fiscal quarter
ending prior to December 31, 2011; and (y) 1.750 to 1.00 as of the fiscal
quarter ending December 31, 2011, and as of each fiscal quarter ending
thereafter.”

“(e) Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Parent
shall not permit the ratio of (i) Unsecured Indebtedness of the Parent and its
Subsidiaries determined on a consolidated basis to (ii) Unencumbered Asset Value
to be greater than: (x) 0.60 to 1.00 until the Follow-On Offering Event; and
(y) 0.550 to 1.00 on, and at any time thereafter.”

 

- 3 -



--------------------------------------------------------------------------------

(g) The Credit Agreement is hereby further amended by deleting the last sentence
of Section 10.1(g) in its entirety and substituting in its place the following:

“In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (ii) through
(vii) shall not exceed: (x) 20% of Total Asset Value until the Follow-On
Offering Event; and (y) 25.0% of Total Asset Value on and at all times
thereafter. For purposes of this subsection, if a Development Property is owned
by an Unconsolidated Affiliate of the Parent, then the product of (A) the
Parent’s Ownership Share in such Unconsolidated Affiliate and (B) the amount of
the Total Budgeted Costs for such Development Property shall be used in
calculating such investment limitation. Notwithstanding anything to the contrary
in this Section 10.1(g), until the Follow-On Offering Event, the Parent shall
not, and shall not permit any Loan Party or other Subsidiary to, make any
Investments with respect to any Property that becomes a Development Property
after the Second Amendment Date (whether with respect to Total Budgeted Costs
for Development Properties or otherwise), other than the Rockwall shopping
center (Phase II) located in Rockwall, Texas, the Red Rock Commons shopping
center located in St. George, Utah and the Dothan shopping mall located in
Dothan, Alabama.”

(g) The Credit Agreement is hereby further amended by deleting Section 10.1(h)
in its entirety and substituting in its place the following:

“(h) Floating Rate Indebtedness. The Parent shall not, and shall not permit any
Subsidiary to, incur, assume or suffer to exist Floating Rate Indebtedness
(excluding Loans outstanding hereunder but including the Parent’s Ownership
Share of the Floating Rate Indebtedness of its Unconsolidated Affiliates) in an
aggregate outstanding principal amount in excess of 35.0% of the aggregate
amount of Indebtedness of the Parent and its Subsidiaries determined on a
consolidated basis and the Parent’s Ownership Share of the Indebtedness of its
Unconsolidated Affiliates at any time.”

Section 2. Limited Waiver. Subject to the satisfaction of the conditions set
forth in Section 3 hereof, the Requisite Lenders hereby waive the Events of
Default arising from the Borrower’s failure to timely comply with the
requirements of Sections 4.2(a) and 8.14(a) of the Credit Agreement. The
Borrower acknowledges and agrees that the limited waiver contained in the
foregoing sentence shall not be deemed to be or constitute a consent to any
future action or inaction on the part of the Borrower, shall not waive or amend
(or be deemed to be or constitute a waiver of or amendment to) any other
covenant, term or provision in the Credit Agreement or any other Loan Document,
or shall not hinder, restrict or otherwise modify the rights and remedies of the
Administrative Agent or the Lenders following the occurrence of any Default or
Event of Default (whether now existing or hereafter arising) under the Credit
Agreement or any other Loan Document.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a) A counterpart of this Amendment duly executed by the Borrower, the Parent
and the Requisite Lenders;

(b) A Guarantor Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor;

(c) Evidence that an amendment fee in the amount of 0.20% of each Consenting
Lender’s Commitment has been paid to the Administrative Agent for distribution
to those Consenting Lenders for whom the Administrative Agent (or its counsel)
shall have received an executed signature page to this Amendment from such
Consenting Lender (without condition or restriction) on or before 5:00 p.m. EDT
on December 1, 2010;

 

- 4 -



--------------------------------------------------------------------------------

(d) Evidence that all fees and expenses payable to the Administrative Agent
and/or Wells Fargo Securities, LLC in connection with this Amendment have been
paid;

(e) An Accession Agreement executed by each Property Owner listed on Exhibit B
attached hereto and all of the items that would have been required to be
delivered to the Administrative Agent under Section 6.1(a)(iv) through (a)(viii)
and (a)(xii) of the Credit Agreement had such Property Owner been a Loan Party
on the Effective Date; and

(f) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 4. Representations. Each of the Parent and the Borrower represents and
warrants to the Administrative Agent and the Lenders that:

(a) Authorization. Each of the Parent and the Borrower, as applicable, has the
right and power, and has taken all necessary action to authorize it, to execute
and deliver this Amendment and to perform its obligations hereunder and under
the Credit Agreement, as amended by this Amendment, in accordance with their
respective terms. This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and the Parent, as applicable, and each of
this Amendment and the Credit Agreement, as amended by this Amendment, is a
legal, valid and binding obligation of the Borrower and the Parent, as
applicable, enforceable against such Person in accordance with its respective
terms except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors rights generally and (ii) the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower and
the Parent, as applicable, of this Amendment and the performance by the Borrower
and the Parent, as applicable, of this Amendment and the Credit Agreement, as
amended by this Amendment, in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice or otherwise: (i) require
any Government Approvals or violate any Applicable Laws (including all
Environmental Laws) relating to the Parent, the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Parent, the Borrower or any other Loan
Party, or any indenture, agreement or other instrument to which the Parent, the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Parent, the Borrower or any other Loan Party.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof (other than as described in Section 2 herein) nor will exist
immediately after giving effect to this Amendment.

Section 5. Reaffirmation of Representations by Borrower and Parent. Each of the
Parent and the Borrower hereby repeats and reaffirms all representations and
warranties made by the Parent and the Borrower to the Administrative Agent and
the Lenders in the Credit Agreement and the other Loan Documents to which it is
a party on and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full.

 

- 5 -



--------------------------------------------------------------------------------

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 7. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all costs and expenses (including reasonable attorneys’ fees)
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 12. Loan Documents. This Amendment and the executed Guarantor
Acknowledgement substantially in the form attached hereto as Exhibit A shall be
deemed to be “Loan Documents” for all purposes under the Credit Agreement and
the other Loan Documents.

Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.

 

THE BORROWER: EXCEL TRUST, L.P. By:   Excel Trust, Inc., its sole general
partner By:  

/s/ James Y. Nakagawa

  Name:  

James Y. Nakagawa

  Title:  

Chief Financial Officer

 

THE PARENT: EXCEL TRUST, INC. By:  

/s/ S. Eric Ottesen

  Name:  

S. Eric Ottesen

  Title:  

Senior Vice President

[Signatures Continued on Next Page]

 

A-1



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to

Credit Agreement for Excel Trust, L.P.]

 

THE ADMINISTRATIVE AGENT AND THE LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, Administrative Agent, as Issuing Bank,
as Swingline Lender and as a Lender

By:  

/s/ Kelly A. Souza

  Name:  

Kelly A. Souza

  Title:  

Vice President

[Signatures Continued on Next Page]

 

- - 2 - -



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to

Credit Agreement for Excel Trust, L.P.]

 

KEYBANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nathan Weyer

  Name:  

Nathan Weyer

  Title:  

Vice President

[Signatures Continued on Next Page]

 

- - 3 - -



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to

Credit Agreement for Excel Trust, L.P.]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael Paris

  Name:  

Michael Paris

  Title:  

Vice President

[Signatures Continued on Next Page]

 

- - 4 - -



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to

Credit Agreement for Excel Trust, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Darin Mortimer

  Name:  

Darin Mortimer

  Title:  

Assistant Vice President

[Signatures Continued on Next Page]

 

- - 5 - -



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to

Credit Agreement for Excel Trust, L.P.]

 

RAYMOND JAMES BANK, FSB, as a Lender By:  

/s/ James M. Armstrong

  Name:  

James M. Armstrong

  Title:  

Vice President

[Signatures Continued on Next Page]

 

- - 6 - -



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to

Credit Agreement for Excel Trust, L.P.]

 

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Irja R. Otsa

  Name:  

Irja R. Otsa

  Title:  

Associate Director

By:  

/s/ Mary E. Evans

  Name:  

Mary E. Evans

  Title:  

Associate Director

 

- - 7 - -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of December     , 2010 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).

WHEREAS, Excel Trust, L.P. (the “Borrower”), Excel Trust, Inc., the Lenders, the
Administrative Agent and certain other parties have entered into that certain
Credit Agreement dated as of July 8, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
July 8, 2010 (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty”) pursuant to which they guarantied, among other things,
the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Second Amendment to Credit Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures on Next Page]

 

- - 8 - -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

THE GUARANTORS: EXCEL TRUST, INC. EXCEL BARBOURVILLE LLC EXCEL BECKLEY LLC EXCEL
BRANDYWINE LLC EXCEL FOXWOOD LLC EXCEL JEWEL LLC EXCEL NEWPORT LLC EXCEL NORTH
CORBIN LLC EXCEL PRINCETON LLC EXCEL ROCKWALL LLC EXCEL ROSEWICK LLC EXCEL SOUTH
CORBIN LLC EXCEL VESTAVIA, LLC

 

By:

 

 

  Name:  

 

  Title:  

 

 

- -9 - -



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF NEW PROPERTY OWNERS

Excel Barbourville LLC

Excel Beckley LLC

Excel Brandywine LLC

Excel Foxwood LLC

Excel Jewel LLC

Excel Newport LLC

Excel North Corbin LLC

Excel Princeton LLC

Excel Rockwall LLC

Excel Rosewick LLC

Excel South Corbin LLC

Excel Vestavia, LLC

 

- - 10 - -